Mitchell, P. J.
I dissent, principally, on the question of fact. The conduct of father and mother, to the child, was not such as would be exhibited to a lawful child; they both deserted him before he was four years old,.and the mother never inquired for him until he was nearly twelve years- old, and then, after she fpund him, let him (when he fled from her) remain without notice, until a miscarriage led her to seek him again. The father did not die until 1812, yet by 1804 she had formed a lias on with Du Lux, which was continued until 1813, when she married merely to conform to the usages of this country. In all her correspondence before her marriage to Du Lux, she was described by her maiden name ; she was so described in the various preliminaries to that marriage, and even when she stood at the altar before the priest of her religion at the ceremony of marriage, which is deemed a sacrament, in her church.
She never allowed Feme, the applicant, in his correspondence, to call her mother. He never did it; and when a friend *196writing for him in his name called her so, he received a scorching rebuke. She distinguished him by a name by which illegitimate sons are said to be recognized among certain classes— “nephew.” She never showed a mother’s love to him; nor a wife’s devotion to his father. Unlike the case of Starr v. Peck, (1 Hill, 270,) the mother and father did not live together until death separated them. They parted when the fervor of passion had subsided. They did Hot bring up the child as legitimate ; but each left him as an outcast—literally as rmllius filius—until a sense of duty compelling the mother to look after him, she doled out a little of her money, but none of her affection, upon him. All the seeming inconsistencies of her conduct are explained, and are consistent, on the supposition that she knew that the sight of the applicant Feme was a cause of shame to her, and revived the recollection of his unlawful birth; that the name of son, as applied to him, was a dishonor and a disgrace to her. . If she were married to Vallentin Feme, her life was a life of falsehoods; if she were not, it is all consistent. Even the applicant, in his petition, could not venture to call himself her son, but her son or nephew.
Although it is not necessary for a child to produce the acte of marriage to prove his legitimacy, yet the absence of that record in a country where it is absolutely indispensable as between husband and wife, and- where it is required by law,, and is the custom of the people, is strong evidence that there was. no marriage; and is only to be rebutted by strong proof. The clearly established illicit connection between the father and mother for over seven months before the birth of the child, is a strong legal presumption that their subsequent intercourse was of the.same character.
If the mother is to be believed, she had a child—a son—when she was but 15 years old, and that child died. If the child died or was born when she was near that age, it was not this applicant, for he was born when his mother was 23 years of age. This would show (as 'the intimate companion and confidante of her youth said of her at that period, and that she *197knew it from her statements,) that years before she knew Valentin Ferrie, her conduct had been loose and gallant; and this also is consistent with her subsequent life; a woman of 22 years, of age enticing a lad of 17, (as Valentin Ferrie must have been at the beginning' of their intercourse,) cohabiting with him without any marriage, certainly until about a month before the child was born—-then continuing with him, so far as the proofs show, only about two months after the birth—■ abandoning father and child within four years after the child was born, and forming a criminal connection -with another, and continuing that connection until the remonstrances of others led her to marry the new lover. These facts overbalance all those in her favor; and others might be added. The father too—a worthy and industrious man, as he was esteemed, and living near the home of the child—neglected him to the day of his own death, from some short period after his birth.
[New York General Term,
December 15, 1857.
Decree of surrogate affirmed.
MitoheU, Gierke and Peabody, Justices.]